         Case 6:18-bk-19609-SY          Doc 13     Filed 12/11/18 Entered 12/11/18 09:40:44               Desc
                                                       Page 1 of 3
     1     ROD DANIELSON
           CHAPTER 13 TRUSTEE
     2     3787 University Avenue
           Riverside, CA 92501
     3     Tel.: (951) 826-8000
           Fax: (951) 826-8090
     4
                                     UNITED STATES BANKRUPTCY COURT
     5                       CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION
     6     In re:                                                  Chapter 13
     7     RAYMOND GIOVANNI SELLAN                                 Case No.: 6:18-bk-19609-SY

     8                                                             NOTICE OF INTENT TO FILE TRUSTEE'S
                                                                   FINAL REPORT AND ACCOUNT, OBTAIN
     9                                                             DISCHARGE OF TRUSTEE, AND CLOSE
                                          Debtor(s).
     10                                                            CASE

     11                                                            (DISMISSED CASE)

     12
        TO: THE ABOVE NAMED DEBTOR(S), CREDITORS, THE UNITED STATES TRUSTEE FOR THE
     13 CENTRAL DISTRICT OF CALIFORNIA AND ALL OTHER PARTIES IN INTEREST:

     14         NOTICE IS HEREBY GIVEN that the Chapter 13 Trustee in the above-captioned case whose name and
        address is set forth in the upper left-hand corner of this notice, intends to file a Final Report, a summary of
     15 which is attached hereto; and

     16          NOTICE IS FURTHER GIVEN that in the event no objection is filed within thirty (30) days after the
        date of this Notice, the Court will discharge the Trustee and close the case (see 11 U.S.C. 350 (a) and Rule 5009,
     17
        F.R.B.P.); and
     18
                 NOTICE IS FURTHER GIVEN that any objection together with a notice setting forth the date, time and
     19 location of the hearing on the objection, shall be filed with this Court and served upon the Chapter 13 Trustee at
        the address set forth above, upon the Debtor(s) and Debtor's attorney, if any, and upon the Office of the United
     20 States Trustee.

     21         Failure to schedule a hearing and serve notice thereof shall be deemed a waiver/withdrawal of any
        objection, and the case will be closed accordingly. Filing a claim or amended claim does not constitute filing an
     22 "objection" for purposes of case closing. Contact your attorney for more information.

     23             Executed on 12/11/2018 at Riverside, California.
     24

     25

     26




FG:046                                                                                                           Page 1 of 3
             Case 6:18-bk-19609-SY           Doc 13      Filed 12/11/18 Entered 12/11/18 09:40:44                 Desc
                                                             Page 2 of 3
                                          UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION

IN RE: RAYMOND GIOVANNI SELLAN                                                           Case No.: 6:18-bk-19609-SY
       43531 ACACIA AVE #49                                                              Judge: Scott H. Yun
       HEMET, CA 92544

                                    DRAFT FINAL REPORT AND ACCOUNT
This case was: DISMISSED BEFORE CONFIRMATION                                                            SSN#1 - XXX-XX-1059
                                                                                                        SSN#2 -

 This Case was:                           The Plan was:                             The Case was:
 Commenced on 11/13/2018                  Not Confirmed                             Concluded on 12/03/2018

        The trustee has maintained a detailed record of all receipts, including the source or other identification of each receipt
and of all distributions through the above referenced Plan.

RECEIPTS:Amounts paid to the trustee by or for the Debtor for the benefit of creditors:                                          $0.00

                                                    DISTRIBUTIONS TO CREDITORS
                                                                                        CLAIM        PRINCIPAL INTEREST        BALANCE
NAME OF CREDITOR                          DESCRIPTION             CLASS                 AMOUNT         PAID       PAID             DUE

ATIS CORKOS D D S                                                  NOT FILED               0.00         0.00        0.00             0.00
HITCHCOCK BOWMAN & SCHACHTER                                       NOT FILED               0.00         0.00        0.00             0.00

                                               SUMMARY OF CLAIMS ALLOWED AND PAID

                       SECURED           PRIORITY                GENERAL                REFUNDS          TOTAL              PRIN & INT
 CLAIM AMOUNT:             0.00              0.00                    0.00                   0.00           0.00            TOTAL PAID
 PRINCIPAL PAID:           0.00              0.00                    0.00                   0.00           0.00                  $0.00
 INTEREST PAID:            0.00              0.00                    0.00                                  0.00


                                       DISBURSEMENTS PURSUANT TO AN ORDER OF THE COURT

DEBTOR'S ATTORNEY                                                              FEE ALLOWED          FEE PAID THROUGH PLAN
PRO PER                                                                                                          0.00

                                       COURT COSTS AND OTHER EXPENSES OF ADMINISTRATION

          FILING FEE                     TRUSTEE EXP. &                         OTHER
          & DEPOSIT:                   COMPENSATION FUND:                       COST:                             TOTAL:
              0.00                            0.00                               0.00                              0.00


                                              NOTICE Re: Accuracy of Final Report

        The Final Report in this case will be filed not less than 30 days from today's date. The financial accounting portion of the
Final Report represents an accurate summary of the fiscal transactions in this case. However, other information contained in the
Final Report, including the number and dates of debtor defaults and plan modifications, "claim asserted" amounts, value of assets
exempted or abandoned by court order, etc. may not reflect all information in the court's records, particularly in older or
dismissed/converted cases. You may wish to log onto the court's document website at www.pacer.com, if you wish to verify the
accuracy of non-financial information in the Final Report. There is a charge for accessing this website.




DATED: December 11, 2018




    FG:046                                                                                                                 Page 2 of 3
           Case 6:18-bk-19609-SY                  Doc 13         Filed 12/11/18 Entered 12/11/18 09:40:44                              Desc
                                                                     Page 3 of 3
              CASE NO: 6:18-bk-19609-SY                                                             RAYMOND GIOVANNI SELLAN

  In re:     RAYMOND GIOVANNI SELLAN                                                              Chapter: 13
                                                                                   Debtor(s)      Case Number:       6:18-bk-19609-SY

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3787
 University Avenue, Riverside, CA 92501.

 A true and correct copy of the foregoing document entitled: NOTICE OF INTENT TO FILE TRUSTEE'S FINAL REPORT
 AND ACCOUNT, OBTAIN DISCHARGE OF TRUSTEE AND CLOSE CASE will be served or was served (a) on the judge
 in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF") - Pursuant to controlling General
 Orders LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
 _____________________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
 determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
 addresses stated below:

                                                                                           Service Information continued on attached page


 2. SERVED BY UNITED STATES MAIL:
 On 12/11/2018 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
 adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
 postage prepaid, and addressed as follows. Listing the judge here contitutes a declaration that mailing to the judge will be
 completed no later than 24 hours after the document is filed.

 Debtor                                           Attorney for Debtor
 RAYMOND GIOVANNI SELLAN                          PRO PER
 43531 ACACIA AVE #49                             ,
 HEMET, CA 92544
                                                                                           Service Information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
 for each person or entity served): Pursuant to F.R.Civ.P.5 and/or controlling LBR, on ________________ I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                           Service Information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.



       12/11/2018                                      TONY HO
          Date                                         Type Name




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 JUNE 2012                                                                                         F 9013-3.1.PROOF.SERVICE
 FG:046                                                                                                                                         Page 3 of 3
